Exhibit 99.1 Instructure Reports Second Quarter 2017 Financial Results Q2 2017 Revenue of $38 Million, Up 47% Year-Over-Year SALT LAKE CITY (July 31, 2017) – Instructure, Inc. (NYSE: INST), a leading software-as-a-service (SaaS) technology company that makes software that makes people smarter, today announced its financial results for the second quarter ended June 30, 2017. “We delivered strong second quarter results - 47% year-over-year revenue growth, continued significant improvements to our operating margin and robust customer adoption for both Canvas and Bridge across the globe,” said Josh Coates, CEO at Instructure. “We are excited about the progress we made in the first half of 2017 and our outlook for the remainder of the year and beyond.” Second Quarter Financial Summary (in thousands, except per share data) Three Months Ended June 30, (unaudited) (unaudited) Revenue $ $ Gross Margin GAAP % % Non-GAAP(1) % % Operating Loss GAAP ) ) Non-GAAP(1) ) ) Operating Margin GAAP -34.0 % -56.1 % Non-GAAP(1) -24.7 % -46.6 % Net loss GAAP ) ) Non-GAAP(1) ) ) EPS GAAP $ ) $ ) Non-GAAP(1) $ ) $ ) (1)Non-GAAP financial measures exclude stock-based compensation, reversal of estimated accruals related to payroll taxes on secondary stock purchase transactions, amortization of acquisition related intangibles, and the change in fair value of the warrant liability.
